 1   Michael Liu Su (Cal. Bar No. 300590)        Peter Lambrianakos (pro hac vice)
     michael.liu.su@finnegan.com                 plambrianakos@brownrudnick.com
 2   FINNEGAN, HENDERSON, FARABOW,               Vincent J. Rubino, III (pro hac vice)
      GARRETT & DUNNER, LLP                      vrubino@brownrudnick.com
 3   3300 Hillview Avenue                        Alfred R. Fabricant (pro hac vice)
     Palo Alto, CA 94304                         afabricant@brownrudnick.com
 4   Telephone:    (650) 849-6600                Brown Rudnick LLP
     Facsimile:    (650) 849-6666                Alessandra C. Messing (pro hac vice)
 5                                               amessing@brownrudnick.com
     Lionel M. Lavenue (pro hac vice)            7 Times Square
 6   lionel.lavenue@finnegan.com                 New York, NY 10036
     Bradford C. Schulz (pro hac vice)           Telephone: (212) 209-4800
 7   bradford.schulz@finnegan.com                Facsimile: (212) 209-4801
     FINNEGAN, HENDERSON, FARABOW,
 8     GARRETT & DUNNER, LLP                     Sarah G. Hartman (Cal. Bar No. 281751)
     Two Freedom Square                          shartman@brownrudnick.com
 9   11955 Freedom Drive                         Arjun Sivakumar (Cal. Bar No. 297787)
     Reston, VA 20190                            asivakumar@brownrudnick.com
10   Telephone:    (571) 203-2700                Brown Rudnick LLP
     Facsimile:    (202) 408-4400                2211 Michelson Drive, Seventh Floor
11                                               Irvine, California 92612
     Samhitha M. Medatia (pro hac vice)          Telephone: (949) 752-7100
12   Samhitha.medatia@finnegan.com               Facsimile: (949) 252-1514
     FINNEGAN, HENDERSON, FARABOW,
13    GARRETT & DUNNER, LLP                      Attorneys for Defendant AGIS SOFTWARE
     271 17th Street, NW                         DEVELOPMENT LLC
14   Suite 1400
15   Atlanta, GA 30363
     Telephone:      (404) 653-6400
16   Facsimile:      (202) 408-4400

17   Attorneys for Plaintiff
     ZTE (USA) Inc.
18
                                 UNITED STATES DISTRICT COURT
19                             NORTHERN DISTRICT OF CALIFORNIA
                                      OAKLAND DIVISION
20
                                    )
21                                  )            Case Number: 4:18-cv-06185-HSG
                                    )
22   ZTE (USA) INC.,                )            JOINT STIPULATION AND
                                    )            ORDER TO STAY ALL DEADLINES,
23               Plaintiff(s),      )            AND NOTICE OF SETTLEMENT
                                    )
24         vs.                      )
                                    )
25   AGIS SOFTWARE DEVELOPMENT LLC, )
                                    )
26               Defendant(s).      )
                                    )
27
28


                                       JOINT STIPULTION AND ORDER TO STAY ALL DEADLINES,
                                                                  CASE NO. 18-cv-06185-HSG
 1
            JOINT MOTION AND [PROPOSED] ORDER TO STAY ALL DEADLINES
 2
            Pursuant to Civil Local Rule 7-12, the Court on September 30, 2019, entered a stay of all
 3
     deadlines pertaining to Plaintiff ZTE (USA) Inc. (“ZTE”) and Defendant AGIS Software
 4
     Development LLC (“AGIS Software”) (collectively, the “Parties”). Dkt. No. 120. The Parties
 5
     hereby further stipulate and agree as follows:
 6
            IT IS HEREBY STIPULATED AND AGREED, by and between Plaintiff and
 7
     Defendant, through their respective undersigned counsel, that all matters in controversy between
 8
     the Parties are settled in principle. The Parties respectfully request that this Court further
 9
     continue the stay of all case deadlines between the Parties for an additional seven (7) days, until
10
     and including November 6, 2019. The Parties have finalized the agreement but need additional
11
     time to execute the agreement and to file appropriate documents with the Court. Good cause
12
     exists for the extension due to the Parties’ schedules and foreign-located representatives
13
     requiring additional time to execute the settlement documents without involving the Court.
14
     IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
15
16
                                                        Respectfully submitted,
             Dated: October 30, 2019
17
                                                        /s/ Michael Liu Su
18                                                      Michael Liu Su (Cal. Bar No. 300590)
                                                        michael.liu.su@finnegan.com
19
                                                        FINNEGAN, HENDERSON, FARABOW,
20                                                        GARRETT & DUNNER, LLP
                                                        3300 Hillview Avenue
21                                                      Palo Alto, CA 94304
                                                        Telephone:     (650) 849-6600
22                                                      Facsimile:     (650) 849-6666
23
                                                        Lionel M. Lavenue (pro hac vice)
24                                                      lionel.lavenue@finnegan.com
                                                        Bradford C. Schulz (pro hac vice)
25                                                      bradford.schulz@finnegan.com
26                                                      FINNEGAN, HENDERSON, FARABOW,
                                                          GARRETT & DUNNER, LLP
27                                                      Two Freedom Square
                                                        11955 Freedom Drive
28

                                                       1
                                           JOINT STIPULATION AND ORDER TO STAY ALL DEADLINES,
                                                                       CASE NO. 18-cv-06185-HSG
 1                                       Reston, VA 20190
                                         Telephone:   (571) 203-2700
 2                                       Facsimile:   (202) 408-4400
 3
                                         Samhitha M. Medatia (pro hac vice)
 4                                       Samhitha.medatia@finnegan.com
                                         FINNEGAN, HENDERSON, FARABOW,
 5                                        GARRETT & DUNNER, LLP
                                         271 17th Street, NW
 6                                       Suite 1400
                                         Atlanta, GA 30363
 7                                       Telephone:      (404) 653-6400
                                         Facsimile:      (202) 408-4400
 8
                                         Attorneys for Plaintiff
 9                                       ZTE (USA) Inc.
10
11                                       Respectfully submitted,
     Dated: October 30, 2019
12                                       /s/ Vincent J. Rubino, III
                                         Peter Lambrianakos (pro hac vice)
13                                       plambrianakos@brownrudnick.com
14                                       Vincent J. Rubino, III (pro hac vice)
                                         vrubino@brownrudnick.com
15                                       Alfred R. Fabricant (pro hac vice)
                                         afabricant@brownrudnick.com
16                                       Alessandra C. Messing (pro hac vice)
17                                       amessing@brownrudnick.com
                                         Brown Rudnick LLP
18                                       7 Times Square
                                         New York, NY 10036
19                                       Telephone: (212) 209-4800
                                         Facsimile: (212) 209-4801
20
21                                       Sarah G. Hartman (Cal. Bar No. 281751)
                                         shartman@brownrudnick.com
22                                       Arjun Sivakumar (Cal. Bar No. 297787)
                                         asivakumar@brownrudnick.com
23                                       Brown Rudnick LLP
24                                       2211 Michelson Drive, Seventh Floor
                                         Irvine, California 92612
25                                       Telephone: (949) 752-7100
                                         Facsimile: (949) 252-1514
26
27                                       Attorneys for Defendant
                                         AGIS SOFTWARE DEVELOPMENT LLC
28

                                         2
                               JOINT STIPULATION AND ORDER TO STAY ALL DEADLINES,
                                                           CASE NO. 18-cv-06185-HSG
 1                                           ATTESTATION

 2          I, Michael Liu Su, hereby attest that concurrence in the filing of this document has been

 3   obtained from each of the other Signatories indicated by a confirmed signature (/s/) within this e-

 4   filed document.

 5                                                       /s/ Michael Liu Su

 6
 7          PURSUANT TO STIPULATION, IT IS SO ORDERED,

 8
 9    Dated: 10/31/2019                             _______________________________________
10                                                  The Honorable Haywood S. Gilliam Jr.
                                                    U.S. District Court Judge
11                                                  Northern District of California
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     3
                                          JOINT STIPULATION AND ORDER TO STAY ALL DEADLINES,
                                                                      CASE NO. 18-cv-06185-HSG
